            Case 1:21-cr-00024-EGS Document 31 Filed 08/05/21 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
       v.                                     :      Criminal No. 21-cr-24 (EGS)
                                              :
ROBERT GIESWEIN,                              :
                                              :
                       Defendant.             :


        GOVERNMENT’S UNOPPOSED MOTION FOR ENLARGEMENT OF TIME
  TO FILE REPLY TO DEFENDANT’S OPPOSITION TO GOVERNMENT’s JULY 29 ORAL
           MOTION TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

       The United States hereby respectfully moves the Court for a twelve-hour enlargement of

time within which to respond to defendant Robert Gieswein’s Opposition to Government’s July

29 Oral Motion to Exclude Time under the Speedy Trial Act (ECF No. 30). If the instant motion

is granted, the government’s response would be due on Friday, August 6, 2021, at 12:00 p.m. The

government conferred with defendant’s counsel, who stated that the defense is unopposed to the

government’s requested relief.

       In support of this motion, the government states the following:

       1.       On July 19, 2021, the government filed a memorandum regarding discovery across

the cases resulting from the January 6, 2021, breach of the U.S. Capitol, and the government’s

efforts to comply with its discovery obligations. ECF No. 26-1.

       2.       At a status hearing before this Court on July 29, 2021, the government orally moved

for further exclusion of time under the Speedy Trial Act, citing in part the representations made in

the memorandum referenced above. The defendant opposed that motion. The Court then directed

the parties to file written responses, with the defendant’s opposition to the oral motion due on
            Case 1:21-cr-00024-EGS Document 31 Filed 08/05/21 Page 2 of 3




August 2, 2021, and the government’s reply due on or before August 5, 2021. The Court set a

hearing on the motion for August 11, 2021.

       3.        The government is working diligently give the Court a fulsome response to the

issues raised by the defendant. Given the number of issues raised by the defendant we do not

anticipate being in a position to do so prior to the end of the day on Thursday. The government is

of course mindful that the Court wants to move expeditiously to resolve this issue, given the

defendant’s detention status, and that it had anticipated beginning to read the materials on Friday,

August 6. The government is thus only requesting until 12:00 p.m. on August 6 to file its reply,

effectively a delay of 12 hours from the current deadline.

       4.        The government submits that the requested relief would not adversely affect the

pace of litigation regarding the government’s request to continue to toll the Speedy Trial Act, given

the minimal delay, and also given that the government is not seeking to delay the August 11 hearing

on the motion.




                                                 2
         Case 1:21-cr-00024-EGS Document 31 Filed 08/05/21 Page 3 of 3




       WHEREFORE, the government requests that the Court grant the government’s motion and

enter the attached, proposed order.



                                         Respectfully submitted,


                                         CHANNING D. PHILLIPS
                                         Acting United States Attorney
                                         D.C. Bar No. 415793

                                         JOHN CRABB JR.
                                         Chief, Criminal Division
                                         N.Y. Bar No. 2367670

                                         /s/ Erik M. Kenerson
                                         ERIK M. KENERSON
                                         Ohio Bar No. 82960
                                         U.S. Attorney’s Office for the District of Columbia
                                         Assistant United States Attorneys
                                         555 4th Street, N.W.
                                         Washington, D.C. 20530
                                         (202) 252-7201
                                         Erik.Kenerson@usdoj.gov




                                            3
